UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                  November 19, 2010

                                    No. 10-1494

                                   Modesto Cruz,
                                            Appellant

                                         v.

                           Commissioner of Social Security

                            (E.D. Pa. No. 2-08-cv-00204)

Present: SCIRICA, RENDELL and FISHER, Circuit Judges

      Motion by Appellee Commissioner of Social Security to Publish Non-Precedential
      Opinion filed October 22, 2010.


                                                       Respectfully,

                                                       Clerk/par

_________________________________ORDER________________________________
The foregoing motion is granted.

                                       By the Court,


                                       /s/ D. Michael Fisher
                                       Circuit Judge
Dated: December 28, 2010
par/cc: R.S., Esq.
        L.R.K., Esq.